COURT OF APPEALS
                        EIGHTH DISTRICT OF TEXAS
                             EL PASO, TEXAS
                                   §
                                                No. 08-16-00221-CV
 LINDA GUILLERMINA PEDROZA,        §
                                                  Appeal from the
               Appellant,          §
                                             County Court at Law No. 5
 v.                                §
                                              of El Paso County, Texas
 TENET HEALTHCARE CORP.,           §
                                               (TC# 2015CCV01210)
                Appellee.          §

                                             §
                                           ORDER

       Pending before the Court is the Second Joint Motion to Continue Abatement. The

motion is GRANTED. We therefore extend the abatement until March 4, 2017. The parties shall

file their motion to dismiss the appeal or their motion for continuation of abatement on or before

March 4, 2017.

       IT IS SO ORDERED this 18th day of January, 2017.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.